Third District Court of Appeal
                                State of Florida

                           Opinion filed May 4, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1316
                        Lower Tribunal No. 20-25612
                           ________________


                             Nerja I. Jakubow,
                                  Petitioner,

                                      vs.

                         Rafael Jakubow, et al.,
                                Respondents.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Valerie R. Manno Schurr, Judge.

     Knight Law P.A., and Jeremy I. Knight, Shlomo Y. Hecht, and Elroy M.
John (Hollywood), for petitioner.

     Barry S. Franklin & Associates, P.A., and Barry S. Franklin, for
respondent Rafael Jakubow.


Before EMAS, LOBREE and BOKOR, JJ.

     PER CURIAM.
      Nerja I. Jakubow, plaintiff below, appeals from an order requiring him

to post a cash bond in the amount of $425,000 by a date certain, failing which

the lis pendens on the underlying property would be discharged. Appellant

claims he was entitled to a lis pendens without having to post a bond

because the underlying action was based on a duly recorded instrument. We

treat this appeal as a petition for writ of certiorari, see Bankers Lending

Servs., Inc. v. Regents Park Ins., LLC, 225 So. 3d 884, 885 (Fla. 3d DCA

2017) (“Although we have also reviewed orders granting or discharging a lis

pendens, and orders relating to lis pendens bonds, as appealable non-final

orders under Florida Rule of Appellate Procedure 9.130(a)(3)(B), we have

more recently agreed with the other Florida district courts of appeal ‘that

certiorari is the appropriate procedure for the review of such an order’ 100

Lincoln Rd SB, LLC v. Daxan 26 (FL), LLC, 180 So. 3d 134, 136 (Fla. 3d

DCA 2015)”), find no merit in appellant’s argument, and deny the petition.

See § 48.23(3), Fla. Stat. (2021) (“When the pending pleading does not show

that the action is founded on a duly recorded instrument or on a lien claimed

under part 1 of chapter 713 or when the action no longer affects the subject

property, the court shall control and discharge the recorded notice of lis

pendens as the court would grant and dissolve injunctions.”); Petkovich v.

Sandy Point Condo. Apartments Ass'n, Inc., 325 So. 3d 201, 203 (Fla. 3d



                                      2
DCA 2021) (citing Am. Legion Cmty. Club v. Diamond, 561 So. 2d 268 (Fla.

1990)).

     Petition denied.




                                   3